Citation Nr: 1003647	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  00-02 024	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1998, for the payment of reinstated dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel
INTRODUCTION

The Veteran entered active military service in July 1967.  He 
died in September 1968 while serving on active duty.  The 
appellant is his former spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a October 1998 rating action 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In that decision, the RO 
granted the appellant's claim for reinstatement of DIC 
benefits, effective from November 1, 1998.  She re-located 
while her claim was pending, and the matter was transferred 
to the jurisdiction of the RO in St. Petersburg, Florida.  
The appellant perfected an appeal to the Board regarding the 
effective date of the grant of reinstated benefits.  The 
Board denied the appellant's claim in March 2001.  

In September 2003, the appellant's representative and VA's 
General Counsel filed a joint motion with the United States 
Court of Appeals for Veterans Claims (Court) to vacate the 
Board's decision and remand the case.  The Court granted the 
motion in September 2003.  The basis for the motion included 
VA's failure to provide proper notice to the appellant under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2009)), and VA's implementing regulations, 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009). Specifically, the 
remand required that the appellant be provided notice of the 
information and evidence needed to substantiate her claim, 
including her right to submit a legal opinion.  The case was 
also remanded for VA to address its failure to acknowledge 
the appellant's repeated requests for VA to obtain a legal 
opinion and explain to the appellant why the requests were 
denied. 

The Board remanded the matter for further notification, 
evidentiary development, and adjudication in March 2004 and 
again in July 2008.  After partially completing the required 
notification and evidentiary development, the Appeals 
Management Center (AMC) re-adjudicated the claim and again 
denied the appellant's claim via the issuance of a 
supplemental statement of the case (SSOC) in March 2008.  
Upon the Board's July 2008 remand, the case was returned to 
the St. Petersburg RO.  After completing the required 
notification and evidentiary development, the St. Petersburg 
RO re-adjudicated the claim, again denying the claim via the 
issuance of an SSOC in November 2009.


FINDINGS OF FACT

1.  The appellant's April 1968 marriage to the Veteran was 
terminated by the Veteran's death in service in September 
1968. 

2.  By a decision entered in June 1969, the appellant was 
awarded DIC benefits as the unremarried widow of a Veteran 
whose death was service-connected. 

3.  The appellant's award of DIC benefits was terminated upon 
her remarriage in October 1971.

4.  The appellant's second marriage was terminated by court 
order dated in April 1995, pursuant to divorce proceedings 
filed in March 1995.

5.  The appellant's divorce was not secured through fraud or 
collusion.

6.  The appellant does not allege that her second marriage 
was void, or that it was annulled by a court with proper 
authority.

7. The appellant has continuously prosecuted a claim for 
reinstatement of DIC benefits since November 1995.


CONCLUSION OF LAW

An effective date prior to November 1, 1998, for the payment 
of reinstated DIC benefits is not warranted.  38 U.S.C.A. §§ 
103, 1310, 1311, 5110, 7105 (West 2002 & Supp. 2009); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Transportation Equity Act for the 21st 
Century, Pub. L. No. 105-178, § 8207, 112 Stat. 107 (1998); 
38 C.F.R. §§ 3.5, 3.31, 3.55 (2009); 38 C.F.R. § 3.55 (1998); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2009); 
Reinstatement of Benefits Eligibility Based Upon Terminated 
Marital Relationships, 64 Fed. Reg. 30,244 (1999); VAOPGCPREC 
11-2000 (Nov. 27, 2000); VAOPGCPREC 13-98 (Sept. 23, 1998); 
VAOPGCPREC 16-92 (1992); Mass. Civ. P. R. 41(b)(1) (2009); 
Mass. Dom. Rel. Proc. R. 3 (2009); Mass. Supp. Prob. Ct. R. 
408 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
the appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  In this case, the appellant's claim was not 
final as of the date of the VCAA's enactment and has remained 
pending since the appellant's initial filing in November 
1995.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  

Through a January 2008 notice letter, the RO notified the 
appellant of the information and evidence needed to 
substantiate her claim for an earlier effective date for the 
reinstatement of DIC benefits.  By the January 2008 notice 
letter, the RO also provided the general criteria for 
assigning effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The Board also finds that the 
January 2008 notice letter satisfies the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the letter, the AMC notified the appellant that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letter invited the appellant to 
submit evidence, statements, and legal opinion to support her 
claim.  Although the totality of the required notice was not 
provided until after her claim was initially adjudicated, the 
appellant's claim was subsequently re-adjudicated in March 
2008 and November 2009 supplemental statements of the case, 
thereby correcting any defect in the timing of the notice.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.

The Board also notes that "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  As discussed in more detail below, the outcome of 
the appellant's effective date claim turns, not on a medical 
determination, but rather on interpretation of the laws and 
regulations governing VA and the Commonwealth of 
Massachusetts, where the appellant began and ended her second 
marriage.  There is thus no need for any examination or 
opinion.  To that end, the Board acknowledges that the 
appellant has requested that VA obtain a legal opinion on the 
issues raised in her claim.  However, the Board does not find 
that the issues presented herein are of such complexity that 
they required the issuance of an opinion from VA's General 
Counsel.  See 38 C.F.R. § 20.901 (2009) (providing that the 
Board may, at its discretion, obtain an opinion from VA's 
General Counsel on legal questions involved in the 
consideration of an appeal).  Records of the appellant's 
March 1988 and November 1994 petitions for divorce, as well 
as the final decree of divorce issued in April 1995, are of 
record.  (The joint petition for divorce was dated in 
November 1994, but was not filed until March 3, 1995.)  The 
appellant has further been invited on multiple occasions, 
including in both the January 2008 letter and a December 2006 
letter, to submit a legal opinion on the questions presented 
by her appeal, but she has not submitted any such opinion.  
There is no suggestion on the current record, and the 
appellant has not contended, that additional evidence 
relevant to this issue exists and can be procured.  No 
further development action is required.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The record shows that the appellant's April 1968 marriage to 
the Veteran was terminated by the Veteran's death in service 
in September 1968.  Thereafter, by a decision entered in June 
1969, she was awarded DIC benefits as the unremarried widow 
of a Veteran whose death was service-connected.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2009).  Her 
award was terminated upon her remarriage in October 1971, and 
in November 1995, following the termination of her second 
marriage, she filed a claim for reinstatement of DIC benefits 
as the surviving spouse of the Veteran.  As noted above, that 
claim was granted in October 1998, with payment of benefits 
resuming November 1, 1998.  See Introduction, supra.  She has 
appealed, claiming entitlement to an earlier effective date.

The appellant's October 1998 award was based on legislation 
enacted in June 1998 that amended the law governing the 
reinstatement of DIC benefits.  See Transportation Equity Act 
for the 21st Century, Pub. L. No. 105-178, § 8207, 112 Stat. 
107, 495 (1998) (the "new" law).  See also 38 C.F.R. § 3.55 
(2009); VAOPGCPREC 13-98 (Sept. 23, 1998).  That legislation 
removed a prior bar to reinstatement under circumstances 
where the surviving spouse of a Veteran remarried, and the 
remarriage was later terminated.  The new law provides, in 
pertinent part, that:

The remarriage of the surviving spouse of a Veteran 
shall not bar the furnishing of [DIC] to such person as 
the surviving spouse of the Veteran if the remarriage is 
terminated by death, divorce, or annulment unless the 
Secretary determines that the divorce or annulment was 
secured through fraud or collusion.

This legislative enactment expressly provides that "[n]o 
payment may be made by reason of section 1311(e) . . . for 
any month before October 1998," see Transportation Equity 
Act for the 21st Century, Pub. L. No. 105-178, § 8207(b), 112 
Stat. 107, 495 (1998), and the effective date of the 
implementing regulatory amendments, found at 38 C.F.R. § 3.55 
(2009), is October 1, 1998.  See Reinstatement of Benefits 
Eligibility Based Upon Terminated Marital Relationships, 64 
Fed. Reg. 30,244 (1999).  Consequently, because an award of 
reinstatement under the new law can be made effective no 
earlier than October 1, 1998-the effective date of the 
implementing regulatory amendments-see 38 U.S.C.A. § 5110(g) 
(West 2002), and because payment of DIC benefits cannot be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective, see 38 C.F.R. § 3.31 (2009), the earliest 
effective date that can be fixed for payment of reinstated 
DIC benefits under the new law is November 1, 1998.  
Therefore, to the extent that the appellant is seeking an 
effective date prior to November 1, 1998, for payment under 
the new law, her appeal must be denied.

The appellant has not restricted her arguments to the new 
law, however.  Indeed, the primary thrust of her assertions 
is that she is entitled to an earlier effective date for the 
payment of reinstated DIC benefits based on the law as it 
existed immediately prior to October 1998 (the "old" law).  
Under that version of the law, which was in effect when she 
filed her claim for reinstatement in November 1995, the 
remarriage of an otherwise qualified surviving spouse of a 
Veteran was a bar to receipt of DIC unless the remarriage was 
terminated prior to November 1, 1990, or terminated by legal 
proceedings commenced prior to November 1, 1990, or if the 
remarriage was void or annulled by a court of proper 
authority (unless the annulment was secured through fraud or 
collusion).  See 38 U.S.C.A. § 103(d) (West 1991); 38 C.F.R. 
§ 3.55(a) (1998).

As an initial matter, the Board finds that the appellant is, 
in fact, entitled to have her claim considered under the old 
law.  As noted previously, the record shows that she filed a 
claim for reinstatement of DIC benefits in November 1995, 
while the old law was in effect.  VA denied her claim under 
the old law by a decision entered in January 1996, and she 
thereafter took action to perfect an appeal of that decision 
to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2009).  Thereafter, in 
October 1998, while the appeal was pending, her claim for 
reinstatement was granted under the new law.  She then 
perfected the present appeal, challenging the effective date 
of that award.  Consequently, inasmuch as she has 
continuously prosecuted her claim for reinstatement since 
November 1995, she is entitled to have her claim considered 
under the old law.  See, e.g., Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

Turning to the underlying substantive question of whether the 
appellant satisfies the requirements for reinstatement under 
the old law, the Board acknowledges that the appellant first 
filed for divorce from her second husband in March 1988.  
That complaint, however, was dismissed in July 1990; the 
document indicates that the dismissal was enacted "under 
Rule 408," which provides that complaints for divorce that 
have been inactive for more than two years will be 
"dismissed."  Mass. Supp. Prob. Ct. R. 408 (2009).  The 
Board further notes that the appellant and her second husband 
filed a "joint petition for divorce" in March 1995.  On 
that petition, the appellant and her spouse indicated that an 
"irretrievable breakdown of the marriage" occurred "on or 
about March 1, 1994."  The record clearly shows that her 
second marriage was terminated by a court order dated in 
April 1995.  Moreover, there is nothing in the record which 
in any way suggests that the divorce was secured by fraud or 
collusion, and the appellant does not allege that her second 
marriage was void or annulled by a court of proper authority.  
Accordingly, the appellant's entitlement to reinstatement of 
DIC under the old law turns on whether her second marriage 
was "terminated by legal proceedings commenced prior to 
November 1, 1990."

In this context, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) has 
held that the question of when "legal proceedings" are 
considered to have "commenced" is to be settled by looking 
to the "underlying law controlling the legal proceeding."  
Owings v. Brown, 8 Vet. App. 17, 21 (1995), aff'd, 86 F.3d 
1178 (Fed. Cir. 1996) (table).  In the present case, the 
appellant obtained the divorce from her second husband under 
the laws of the Commonwealth of Massachusetts.  Under present 
Massachusetts law, effective from January 1982, a domestic 
relations action is commenced "by (1) mailing to the clerk 
of the proper court by certified or registered mail a 
complaint and an entry fee prescribed by law, or (2) filing 
such complaint and an entry fee with such clerk."  Mass. 
Dom. Rel. Proc. R. 3 (2009).

It is clear from the record in the appellant's case that a 
complaint for divorce was first filed in Massachusetts in 
March 1988.  It is also clear that the March 1988 complaint 
was dismissed by a Massachusetts court in July 1990, due to 
the parties' failure to prosecute the action.  Mass. Supp. 
Prob. Ct. R. 408 (2009) (providing for such dismissal); see 
also Mass. R. Civ. P. 41(b)(1) (2009) (providing that a court 
may, on its own motion, dismiss a claim for the parties' 
failure to prosecute that claim).  As noted above, the record 
reflects that a second petition for divorce was filed in 
March 1995, and an order of divorce was issued in April of 
that same year.  The appellant does not dispute these facts.  
What she urges on the Board is the view that her second 
marriage was terminated by the legal proceedings commenced in 
March 1988.  Specifically, she argues that the Massachusetts 
court action in July 1990, dismissing the March 1988 
complaint for divorce, merely had the effect of holding the 
1988 complaint in "abeyance" until such time as the parties 
were able to further pursue and prosecute the action.  She 
argues that she and her ex-husband did so further pursue and 
prosecute the action in early 1995, and that the proceedings 
culminated in an order of divorce in April of that same year.  
Accordingly, she asserts that the 1995 order of divorce is 
most properly viewed as having arisen from the March 1988 
complaint.

The Board disagrees.  The Massachusetts court's dismissal of 
the March 1988 complaint for divorce did not merely hold the 
complaint in "abeyance" until further action was taken by 
the parties.  Rather, the dismissal was a final judgment, 
subject to appeal, that disposed of the complaint and closed 
the matter.  See J & G Constr. Co. v. Joseph E. Bennett Co., 
454 N.E.2d 495, 496 (Mass. App. Ct. 1983).  In that case, the 
Massachusetts Appeals Court held that a dismissal for lack of 
prosecution under Massachusetts Rule of Civil Procedure 
41(b)(1) (which is identical in effect-dismissal of a claim 
for a failure to prosecute that claim-to Massachusetts 
Supplemental Probate Court Rule 408) operates as a "judgment 
of dismissal which closes the docket.  From such a judgment a 
party may appeal."  Id. at 496.  Parties are also free to 
seek vacatur of a dismissal for failure to prosecute; both 
vacatur and appeal, however, are actions that are taken after 
the final judgment on a case.  See, e.g., Little v. Berman, 
67 Mass. App. Ct. 1102 (Mass. App. Ct. 2006) (unpublished).  

By contrast, Massachusetts state case law has established 
that a "stay of judicial proceedings" is a different action 
than a dismissal; a stay of an action merely suspends the 
case on the docket and may "protect a plaintiff's rights" 
by tolling statutes of limitations or suspending other 
deadlines.  Boston Edison Co. v. Brookline Realty & Inv. 
Corp., 405 N.E.2d 995 (Mass. App. Ct. 1980).  Further, courts 
have noted that parties to an action may not appeal from an 
order merely staying a case in that an "order for a stay of 
judicial proceedings is not a final judgment nor its 
functional equivalent."  LaLonde v. LaLonde, 552 N.E.2d 124, 
125 (Mass. App. Ct. 1990).  A dismissal, on the other hand, 
does operate as a "final judgment"; as noted above, 
dismissal based on lack of prosecution of a claim is a final 
action that "closes the docket" on that claim and allows 
parties to appeal, or seek to vacate, the dismissal.  J & G 
Constr. Co., 454 N.E.2d at 496.  

In this case, appellant neither appealed the July 1990 
dismissal for failure to prosecute, nor did she seek vacatur 
of the final judgment entered in the action by way of the 
July 1990 dismissal.  She simply filed a new petition for 
divorce in March 1995-this second petition filed as a joint 
action with her husband, unlike the complaint for divorce 
filed in March 1998, which was contested by her spouse-and 
identified a date in March 1994 as the date on which the 
marital relationship irretrievably broke down.  The 
subsequent action commenced in March 1995 thus initiated a 
new legal proceeding, and it was that new proceeding that 
ultimately resulted in the termination of the appellant's 
second marriage.  Consequently, because the legal proceedings 
resulting in termination of the appellant's second marriage 
were not commenced prior to November 1, 1990, it is the 
Board's conclusion that she is not entitled to reinstatement 
of DIC benefits under the old law, and that her claim for an 
earlier effective date on that basis must be denied.


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


